Citation Nr: 0625645	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury, currently 
rated as 20 percent disabling.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
residuals of a right knee injury.

3.  Entitlement to service connection for residuals of a 
dislocation of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to May 
1987.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

In a February 1989 VA rating decision, service connection was 
granted for residuals of a right knee injury.  A 10 percent 
rating was assigned.

In the August 2002 rating decision, the RO denied a rating in 
excess of 10 percent for the service-connected residuals of a 
right knee injury.  The RO also denied service connection for 
a left knee disability, claimed as secondary to the service-
connected residuals of a right knee injury; and for residuals 
of a dislocation of the right shoulder.  The veteran 
perfected an appeal as to the denials of those claims.

In June 2003, the veteran provided oral testimony at a 
hearing held at the RO before a Decision Review Officer, a 
transcript of that hearing has been associated with the 
veteran's claims file.

In a November 2003 supplemental statement of the case (SSOC), 
the RO assigned a 20 percent disability rating for the 
residuals of a right knee injury.



In December 2004, the Board remanded this case for further 
development.  
A SSOC was issued in December 2005 by the VA Appeals 
Management Center (AMC) which continued the denials of the 
claims.  The claims are once again before the Board.

In December 2005 and January 2006, the RO received records 
from the Social Security Administration.  The VA AMC did not 
issue a SSOC subsequent to the receipt of these records.  The 
veteran's representative, however, in June 2006 waived 
initial agency of original jurisdiction consideration of 
these records.  
See 38 C.F.R. § 20.1304 (2005).  Accordingly, the Board may 
proceed with a decision.  

Issue not on appeal

In the December 2004 remand, the Board noted that the veteran 
has raised the issue of an earlier effective date for the 20 
percent disability for residuals of right knee injury.  It 
does not appear that the RO has addressed this matter.  It is 
once again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran's service-connected residuals of a right knee injury 
is manifested by severe disability, including severe laxity, 
and post-traumatic arthritis.  The right knee has a range of 
motion of at least zero to 135 degrees, with no evidence of 
limitation of motion due to pain, weakness, incoordination, 
or fatigability.


2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability, so as to render impractical the application 
of the regular schedular standards.

3.  The competent medical evidence of record does not support 
a conclusion that the veteran's left knee disability is 
caused by or aggravated by her service-connected residuals of 
a right knee injury.

4.  Competent medical evidence does not support a finding 
that a right shoulder disability currently exists.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the 
veteran's residuals of a right knee injury under Diagnostic 
Code 5257 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.3, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002). 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2005); VAOPGCPREC 23-97.

3.  The criteria for referral for the service-connected 
residuals of a right knee injury on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2005).

4.  A left knee disability is not proximately due to or the 
result of the service-connected residuals of a right knee 
injury.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005).

5.  Residuals of a right shoulder dislocation were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for her service-
connected right knee disability.  She is also seeking 
entitlement to secondary service connection for a left knee 
and direct service connection for a right shoulder 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters sent in 
November 2001, in apparently January 2002, in January 2004, 
and in December 2004, which were specifically intended to 
address the requirements of the VCAA.  The November 2001 VCAA 
letter from the RO notified the veteran that "[t]o establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show: [a]n increase 
in severity of your current physical or mental disability."  
November 2001 VCAA letter, page 2 (emphasis in the original).  
The November 2001 VCAA letter from the RO also told the 
veteran that "[t]o establish service connection for your 
left knee condition secondary to your right knee condition, 
the evidence must show two things: [e]vidence of your claimed 
physical or mental condition ... [and] [a] relationship between 
your claimed condition and your service-connected 
condition."  Id. at pages 2-3 (emphasis in the original).  
The letter that apparently sent in January 2002 (it was sent 
subsequent to a December 2001 claim for service connection 
for right shoulder disability but was dated in January 2001) 
informed the veteran of the evidence necessary to establish 
direct service connection.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.

As for the evidence to be provided by the veteran, she was 
specifically advised in the November 2001, January 2002 and 
January 2004 VCAA letters to inform VA of medical evidence 
pertaining to her claimed disabilities and to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disabilities.

Moreover, in all of the VCAA letters, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on her claims.  [VA examinations regarding the 
orthopedic disabilities were conducted in April 2002, October 
2003, and May 2005.]

With regard to evidence that VA would attempt to obtain on 
her behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies." January 2002 VCAA 
letter, page 3; November 2001 VCAA letter, page 4.  In the 
2004 letters, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
told that VA make reasonable efforts to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.  See the December 2004 VCAA 
letter, page 5; and the January 2004 VCAA letter, page 5.

In the November 2001, January 2002 and January 2004 letters, 
the RO informed the veteran that she may submit any evidence 
herself that is not of record.  This request was unlimited; 
that is, it can reasonably be read to encompass any and all 
evidence in the veteran's possession.  Furthermore, in the 
December 2004 VCAA letter, the RO specifically informed the 
veteran to submit any evidence in her possession that 
pertained to her claims.  The VCAA letters thus complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letters 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated by the RO in August 2002, after 
the November 2001 and January 2002 VCAA letters.  Therefore, 
the timing of the VCAA notice is not at issue with regard to 
these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim regarding the right knee disability, because service 
connection has already been granted for residuals of a right 
knee disability.  

As to the issue of service connection for a left knee 
disability, element (2), current disability, is not at issue 
because there is medical evidence that the veteran has her 
claimed disability.  The veteran's claim of entitlement to 
service connection for a left knee disability was denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, she has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

As for the veteran's claim of entitlement to service 
connection for a right shoulder disability was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, she has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to those two crucial elements. 

As explained above, the veteran has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to her current level of disability for the right knee claim, 
element (4).  As for element (5) of the right knee claim, the 
RO addressed that one in the November 2003 SSOC.  With regard 
to the service connection claims, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for a left knee 
disability and residuals of a right shoulder dislocation.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.

As will be discussed in greater detail below, a higher rating 
based on instability in the right knee and a separate rating 
for arthritis of the right knee are being granted by the 
Board in this decision.  It is not within the Board's 
jurisdiction to assign an effective date for a higher 
disability rating or a separate disability rating.  The Board 
is confident that prior to doing so, the agency of original 
jurisdiction will provide the veteran with appropriate notice 
under Dingess.  Because the Board concludes below that the 
preponderance of the evidence is against the claims for 
service connection (a left knee disability and residuals of a 
dislocation of the right shoulder), any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.  

The evidence of record includes service medical records, 
private and VA medical records, Social Security 
Administration records, and reports of VA examinations, which 
will be described below.  In that regard, pursuant to the 
Board's December 2004 remand, the veteran was afforded 
another VA examination in May 2005 which addressed the issues 
on appeal.

The veteran has contended that the examining physician was 
"completely against me for no reason at all."  The veteran 
has proffered no explanation as to why the examiner would 
have any reason to be biased against her.   

The veteran has in essence argued that the May 2005 VA 
examination was inadequate.  See the veteran's statement 
dated in June 2005.  However, the report of the examination 
appears to be complete, thorough and well reasoned.  As 
explained below, the findings on the May 2005 VA examination 
are consistent with the findings on other physical 
examinations.  It is well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as the adequacy 
of physical examination. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

It appears that the veteran is merely dissatisfied with the 
conclusions of the examiner, which to some degree are 
unfavorable to her claim.  However, this is not a legitimate 
reason for the Board to order another examination.  As the 
Court has stated, VA's "duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992) 
[emphasis as in original]; see also Counts v. Brown, 6 Vet. 
App. 473, 478- 79 (1994).

Counts and Gobber make it clear that VA's duty to assist does 
not include obtaining evidence which does not currently 
exist.  If the veteran, who has already submitted medical 
evidence in support of her claim, believed that another 
examination or medical opinion would add anything of value to 
the record, she was free to obtain such on her own.  See 38 
U.S.C.A. § 5107(a) [a claimant has the responsibility to 
support a claim for benefits]. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

In a June 2005 statement, the veteran requested another 
orthopedic examination.  The Board has considered this 
contention and will address the matter of another VA 
examination in the analysis section of this decision below.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2005).  She has retained the services of a 
representative.  She testified at a hearing held at the RO 
which was chaired by a Decision Review Officer in June 2003, 
a transcript of the hearing is associated with the veteran's 
VA claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.




	(CONTINUED ON NEXT PAGE)


1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, rated as 20 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are included for recurrent subluxation or lateral 
instability: 30 % severe; 20 % moderate; and 10% slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2005).

Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  
For the purpose of rating disability from arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2005).

In evaluating service-connected arthritis, the appropriate 
joint involved, the left knee, is evaluated under Diagnostic 
Codes 5260 and 5261, limitation of flexion and limitation of 
extension, respectively.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation. Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The November 2003 SSOC reflects that a 20 percent disability 
rating was assigned for residuals of a right knee injury 
under Diagnostic Code 5257 [knee, other impairment of].  The 
schedular criteria focus on subluxation and instability of 
the knee.  A notation in a November 2003 Decision Review 
Officer Decision reveals that the RO later rated the right 
knee disability under Diagnostic Code 5010.  The medical 
evidence of record also indicates that the veteran has 
osteoarthritis of the right knee based on X-ray findings.  
The veteran also has the following diagnoses: right knee 
anterior cruciate ligament deficiency, chondromalacia 
patellae, and right knee medial meniscus tear.  

The question is which disabilities are part of the service-
connected residuals of a right knee injury.  The April 2002 
VA examiner diagnosed residual traumatic arthritis of the 
right knee and indicated that it was "service connected."  
Although the May 2005 VA examiner opined that the 
chondromalacia patellae was related to service and that 
medial meniscus and anterior cruciate ligament injuries were 
not related to active service, an anterior cruciate ligament 
tear was found as early as a November 1988 VA examination and 
the October 2003 VA examiner opined that the right knee 
anterior cruciate ligament tear and posterior medial meniscus 
tear were related to active service.  In light of the above, 
the Board finds that any and all right knee symptomatology is 
part of the service-connected right knee disability.

Esteban considerations

The Board is mindful of the Court's holding in Esteban v. 
Brown, 6 Vet. App. 259, 261(1994) and the specific guidance 
provided by VA's General Counsel that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (degenerative arthritis) and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-
98 (Aug. 14, 1998).  

In addition to instability of the right knee, the medical 
evidence of record indicates that there is X-ray evidence of 
arthritis; the April 2002 VA examiner indicated that such was 
service related.  The Board therefore believes that separate 
ratings under Diagnostic Codes 5257 and 5003 should be 
considered.


Schedular ratings

(i.)  Diagnostic Code 5257

The Board notes the veteran's specific complaint of 
subluxation occurring once a month, as reported to the May 
2005, along with her more general complaints of instability 
and giving way.

Subluxation has not been found on physical examinations.  
Specifically, at the October 2003 VA examination, there was 
no patellar subluxation.  However, there are signs of 
instability and giving way.  Since 2003, anterior drawer and 
Lachman signs in the right knee have been positive.  Also, 
McMurray's sign was positive on a September 2004 private 
physical examination.  The May 2005 VA examiner noted that 
the right knee demonstrated break away weakness on physical 
examination, and that there were symptoms of instability and 
giving way attributable to the medial meniscus and anterior 
cruciate ligament injuries.  Also, in March 2003 a VA 
physician noted that the veteran had chronic giving way in 
the right knee.  

In light of these various findings, which portray a picture 
of a severe knee disability manifested by instability and 
giving way, the Board finds that the evidence is equipoise as 
to whether the right knee disability is manifested by severe 
symptomatology.  Therefore, a 30 percent disability rating 
under Diagnostic Code 5257 is warranted.  See 38 C.F.R. 
§ 4.3.  This is the maximum schedular rating.

(ii.) Diagnostic Code 5003 

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint, with a 10 percent 
rating warranted if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable.  

The Board has therefore determined whether the rages of 
motion of the veteran's right knee are compensable under 
Diagnostic Code 5260 or 5261. The Board has also considered 
that VA's General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint, 
if none of the symptomatology on which each rating is based 
is duplicative or overlapping.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Most of the medical evidence shows full or near-full range of 
right knee motion.  [As noted above, normal range of motion 
is from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2005).]  The report of the VA examination 
on October 14, 2003, is the only evidence not showing a full 
or near-full range of motion in the right knee.  At that 
time, the veteran had five to 122 degrees of range of motion 
in the right knee.  However, a private examination performed 
on October 24, 2003, found that range of motion in the right 
knee was from zero to 135 degrees.  Similarly, the veteran 
had a full range of motion at the May 2005 VA examination.  
Thus, the veteran does not have flexion limited to 45 
degrees, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.  

Additionally, the clinical evidence does not show extension 
limited to 10 degrees, which would allow for the assignment 
of a 10 percent disability rating under Diagnostic Code 5261.  
Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion which would 
require a compensable evaluation for range of motion.

Therefore, the veteran's arthritis is rated based on x-ray 
findings of arthritis only.  A 10 percent disability rating 
is therefore assigned under Diagnostic Code 5003.

In summary, for the reasons set out above the Board has 
determined that the veteran's service-connected right knee 
disability meets the requirements for the assignment of a 30 
percent disability rating under Diagnostic Code 525 and the 
assignment of an additional 10 percent disability rating 
under Diagnostic Code 5003.



DeLuca considerations

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With respect to the now separately service-connected 
arthritis, there is no evidence of limitation of motion due 
to pain, weakness, incoordination, fatigability and the like 
which would allow for the assignment of additional 
disability.  The May 2005 VA examiner specifically found that 
following repetitive use, the veteran would have an increase 
in pain but with no additional impairment due to fatigue, 
loss of coordination, loss of range of motion, or loss of 
endurance.  Additional disability of the type contemplated in 
38 C.F.R. §§ 4.40, 4.45 and/or 4.59 has not been clinically 
demonstrated.

Extraschedular consideration

In the January 2003 SOC and the November 2003 SSOC, the RO 
considered the matter of referral of the issue of an 
increased rating for the service-connected right knee 
disability for consideration of an extraschedular rating.  
The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
her representative.  The record does not show that the 
veteran has required frequent hospitalizations for her 
service-connected right knee disability.  Indeed, it does not 
appear from the record that she has been hospitalized at all 
for her right knee disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the right knee disability 
such as to trigger consideration of the extraschedular 
provisions.  There is no indication that the service-
connected right knee disability markedly interferes with 
employment, beyond that contemplated in the separately 
assigned 30 percent and 10 percent disability ratings.  

The veteran is currently unemployed and has been since her 
release from prison in September 2001.  Such employment does 
not appear to be due to the right knee disability.  The 
Administrative Law Judge for the Social Security 
Administration found that the veteran had severe impairments 
that prevented her from working and that the severe 
impairments included degenerative arthritis involving the 
right knee, but also bipolar affective disorder, social 
anxiety disorder, and degenerative disc disease involving the 
cervical and lumbar spines.  

Moreover, the October 2003 VA examiner noted that the right 
knee disability would only prevent her from performing any 
jobs requiring lifting more than fifteen pounds, squatting, 
climbing, or kneeling.  The May 2005 VA examiner stated the 
veteran would not have any impairment from the right knee 
disability that would preclude average impairment in a civil 
occupation.  

In short, there is nothing in the record to indicate that the 
service-connected right knee disability causes impairment 
with employment over and above that which is contemplated in 
the two assigned 30 and 10 percent schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
residuals of a right knee injury.

The veteran is contending, in essence, that an altered gait 
caused by the service-connected right knee disability caused 
a left knee disability.

The Board notes the veteran and her representative have 
limited the claim of service connection for a left knee 
disability to a claim of service connection secondary to the 
service-connected residuals of a right knee injury.  As such, 
the Board will limit its analysis to secondary service 
connection.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In this case, the medical evidence reflects that the veteran 
has a left knee disability diagnosed as chronic left knee 
strain, left knee chondromalacia patella and left knee 
patellofemoral pain syndrome.  The Board notes that in 
September 2003 left knee osteoarthritis was diagnosed.  
Service connection is in effect for residuals of a right knee 
injury.  Accordingly, Wallin elements (1) and (2) have been 
satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence regarding a relationship, or 
lack thereof, between the claimed left knee disability and 
the service-connected residuals of a right knee injury.  
There are five medical opinions on this matter.  

The evidence reflecting a relationship between the left knee 
disability and the service-connected residuals of a right 
knee injury are the following: an April 2003 statement from 
Dr. K.K.B. and a September 2004 private treatment record from 
Dr. T.A.C.  Both doctors provided bases for their opinions.  
Dr. K.K.B. opined that the left knee had been overcompensated 
due to the instability of the right knee and that as a result 
the left knee had been weakened to the point that instability 
was present in that knee.  Dr. T.A.C. similarly opined that 
the veteran's left knee chondromalacia patella is due to her 
transferring most of the work of walking, particularly stair 
climbing, to the left knee.    

The evidence reflecting no relationship are the following: 
the opinion of the April 2002 VA examiner, the opinion of the 
October 2003 VA examiner, and the opinion of the May 2005 VA 
examiner.  The April 2002 VA examiner opined that there was 
no relationship between the right knee disability and the 
left knee disability.  The October 2003 VA examiner opined 
that the veteran's only left knee diagnosis was mild 
chondromalacia patellae, based on positive patellar grind 
test, and that the left knee disability was not related to 
overuse of the right knee.  The May 2005 VA examiner opined 
that it was less likely that the left knee disability was 
related to her service-connected right knee disability and 
that it was less likely than not that her service-connected 
right knee disability aggravated the left knee disability.  
The basis of the May 2005 VA examiner's opinion was that the 
veteran had symmetrical muscle strength and mass and did not 
walk with a limp that would result in abnormal body mechanics 
and abnormal strain on the left knee.

As for the opinion of Dr. K.K.B. that the veteran has 
instability in the left knee due to overcompensation in the 
left knee from the instability in the right knee, Dr. 
K.K.B.'s finding of instability in the left knee is not 
otherwise supported by the medical evidence of record.  
Reports of a December 2001 VA physical examination, the April 
2002 VA examination, a May 2003 VA physical examination, the 
October 2003 VA examination, an October 2003 private physical 
examination, September 2004 private physical examination, and 
the May 2005 VA examination all show no findings of 
instability in the left knee.  Therefore, Dr. K.K.B.'s 
opinion is of limited probative value.

With regard to the opinion of Dr. T.A.C. that the veteran's 
left knee chondromalacia patellae is due to transferring most 
of the work, particularly stair climbing, to the left knee, 
the Board notes that the veteran reported to Dr. T.A.C. that 
over the past 18 years she had had a tendency to put more on 
weight on the left lower extremity and that she can hardly go 
up or down stairs because of her knees.  In other words, Dr. 
T.A.C.'s opinion is predicated on the veteran's reporting of 
abnormal weight bearing.  Accordingly, the question is 
whether the objective medical evidence shows that she has 
been putting more weight on her left lower extremity.  

The objective medical evidence does not reveal that the 
veteran has an abnormal gait or weight bearing.  While the 
veteran walked with a slight limp favoring the right leg at 
the November 1988 VA examination, reports of a December 2001 
VA physical examination, the April 2002 VA examination, a May 
2003 VA physical examination, an October 2003 private 
physical examination, and the May 2005 VA examination all 
show no findings of abnormal gait.  In particular, the 
private examination done on October 24, 2003, revealed that 
the veteran had no guarding or limping, that she was able to 
fully bear weight on toe and heel walking without difficulty, 
and that she was able to arrive from a half-squat without 
problems.  

At the May 2005 VA examination, the veteran was capable of 
normal balanced gait and stood with normal posture.  She was 
capable of toe walking and heel walking without any 
difficulty.  There was no unusual shoe wear that would 
indicate a chronically abnormal gait, and there was no 
unusual callosity that would suggest abnormal weight bearing.  

The veteran has contended, in general, that the examiner at 
the May 2005 VA examination was somehow biased against her.  
This has been dealt with in the Board's VCAA discussion 
above.  With particular respect to the matter of the shoes, 
the veteran has contended that she was wearing new shoes and 
that no wear would therefore be demonstrated.  However, even 
setting aside the findings of the mat 2005 examiner, there is 
ample evidence of record, over several recent years, which 
supports the proposition that the veteran does not display an 
altered gait.
Moreover, the veteran has not explained the lack of calluses 
signifying unusual gait.

There is arguably evidence in the veteran's favor as to the 
matter of abnormal gait.  At the October 14, 2003 VA 
examination, the veteran had an abnormal gait with a lack of 
full extension on the right and an antalgic gait on the 
right.  However, as noted above, the veteran had a normal 
gait and an almost full range of motion in the right knee 
(zero to 135 degrees) at the private examination on October 
24, 2003.  In any event, the October 2003 VA examiner opined 
that the left knee disability was not related to overuse of 
the right knee even though an abnormal gait was found on 
physical examination.

In summary, the competent medical evidence of record, with 
the one exception noted immediately above, shows no abnormal 
weight bearing.  In the absence of abnormal weight bearing, 
the medical opinions in the veteran's favor, based as they 
are on the premise that abnormal weight bearing or an altered 
gait exists, lack significant probative value.  The opinions 
against the claim, on the other hand,  
Appear to be consistent with the veteran's observed normal 
gait and are entitled to far more weight.

To the extent that that veteran herself contends that she has 
an altered gait, her report is self-serving and lacking in 
credibility in light of the medical evidence discussed above.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Both positive medical nexus opinions address direct causation 
and they do not address aggravation.  The only negative 
medical nexus opinion that clearly addresses aggravation is 
the opinion of the May 2005 VA examiner.  Therefore, the 
competent medical evidence of record does not support a 
conclusion that the veteran's left knee disability is 
aggravated by her service-connected residuals of a right knee 
injury.

The Board places the greatest weight on the opinion of the 
May 2005 VA examiner because his opinion is based on 
objective medical findings from that examination and because 
those findings are consistent with the other medical evidence 
of record.  

To the extent that the veteran herself is asserting that her 
left knee disability is related to her service-connected 
right knee disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

For reasons explained above, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the veteran's left knee disability was not caused or 
aggravated by the service-connected residuals of a right knee 
injury.  The appeal is accordingly denied.

3.  Entitlement to service connection for residuals of a 
dislocation of the right shoulder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

With respect to Hickson element (1), current disability, the 
preponderance of the competent medical evidence does not show 
that a right shoulder disability in fact currently exists.  

VA treatment records show diagnoses of fibromyalgia and 
myofascial pain syndrome, both involving the shoulders.  
Myalgia is "muscular pain."  See Hoag v. Brown, 4 Vet. App. 
209, 211 (1993), quoting STEDMAN'S MEDICAL DICTIONARY 913 
(1992).  Fibro is a prefix "denoting relationship to 
fibers."  Hoag, 4 Vet. App. at 211, quoting DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 975 (1965).  Myofascial 
syndrome is "a painful condition of skeletal muscles 
characterized by the presence of one or more discreet 
hyperesthetic areas termed trigger points, located within 
muscles or tendons; when stimulated by pressure, these 
trigger points produce pain in the area of the patient's 
symptoms."  See Hoag, 4 Vet. App. at 212, quoting MELLONI'S 
ILLUSTRATED MEDICAL DICTIONARY 306 (1985).

The competent medical evidence reflects that the veteran's 
fibromyalgia and myofascial pain syndrome are systemic 
diseases and are not limited to the right shoulder.  In light 
of those diagnoses, the pain in the right shoulder from such 
systemic diseases cannot be considered to be a symptom of any 
disability specific to the right shoulder.  

The veteran has stated that she is claiming service 
connection for a right shoulder disorder that is separate 
from any pain from fibromyalgia because, as she asserted, 
there is also pain in the right shoulder from an in-service 
injury.  See the veteran's statement dated in December 2003.  
In other words, the veteran has indicated that she is not 
claiming service connection for fibromyalgia or myofascial 
pain syndrome but rather a specific right shoulder disorder. 

The question thus become whether the veteran in fact has a 
diagnosed right shoulder disability.  On this point there is 
conflicting medical evidence.

The evidence reflecting a diagnosis of a current right 
shoulder disability is the following: VA medical records 
dated from December 2004 to December 2005 show a diagnosis of 
resolving right shoulder impingement.  

The evidence that does not show a diagnosis of a right 
shoulder disability are the following: almost an entire 
volume of VA and private treatment records showing no 
diagnosis of a right shoulder disability, a report of an 
October 2003 private examination for SSA benefits showing no 
diagnosis of a current right shoulder disability, and reports 
of VA examinations, to include most recently one in May 2005, 
showing no diagnosis of a right shoulder disability.  The 
majority of VA treatment records reflect diagnoses of 
fibromyalgia and myofascial pain syndrome and not a specific 
right shoulder disability.  

The October 2003 private examiner diagnosed multiple pain 
complaints but no right shoulder disability.  Most 
importantly, the right shoulder was thoroughly evaluated at 
the May 2005 VA examination.  The impingement signs were 
negative bilaterally.  The May 2005 VA examiner diagnosed a 
normal examination of the right shoulder with complaint of 
periodic, transient pain in the right shoulder.  The May 2005 
VA examiner stated that the veteran did not have a chronic 
right shoulder condition.

The veteran's complaints of intermittent right shoulder pain, 
to include radiating pain from the cervical spine, which she 
made at the May 2005 VA examination and during VA and private 
treatment, are not evidence of a current right shoulder 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

The Board places the most weight on the report of the May 
2005 VA examination because it contains a through evaluation 
of the right shoulder, to include whether impingement signs 
were present.  This report, as well as other evidence 
indicating that no "stand alone" right shoulder disability 
exists, outweighs the fleeting references to resolving right 
shoulder impingement (which themselves are suggestive of an 
acute and transitory condition).  

Therefore, the Board places greater weight on the medical 
evidence showing no diagnosis of a right shoulder disability 
than on the medical evidence showing resolving right shoulder 
impingement. 

The veteran has argued that the May 2005 VA examination was 
inadequate.  See the veteran's statement dated in June 2005.  
However, as has been discussed above the report of the 
examination appears complete, thorough and well reasoned.  
The veteran has had ample opportunity to present competent 
medical evidence showing a current diagnosis of a right 
shoulder, and she has not presented or identified any such 
evidence beyond what has been already discussed.  See 
38 U.S.C.A. § 5107(a).

To the extent that the veteran herself and her mother are 
asserting that she in fact does have a current right shoulder 
disability, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu, supra.; see also 38 C.F.R. § 
3.159 (a)(1).  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley, 
supra.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra; Gilpin, supra.  In the absence of competent 
medical diagnosis of a right shoulder disability, service 
connection may not be granted.  As noted above, the veteran 
has had ample opportunity to submit competent medical 
evidence of a current right shoulder disability.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
residuals of a dislocation of the right shoulder fails on 
that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.
 
Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, Hickson element (2) is 
not met.  A review of service medical records reveals no 
evidence of a right shoulder disorder.  On her November 1986 
separation examination, the upper extremities were normal, 
and the veteran denied any history of painful or "trick" 
shoulder.

As to an in-service injury, the service medical records do 
not reflect that the veteran dislocated her right shoulder in 
service as she has contended.  Service medical records do, 
however, show that the veteran was treated for a painful 
shoulder in March 1985.  The veteran in essence claims that 
the treatment was for a painful right shoulder.  However, the 
relevant treatment records note for the most part that the 
left shoulder was the affected shoulder.  Although an 
assessment on March 4, 1985, was possible strained "right" 
shoulder, it appears in the context of all treatment records 
that this was merely an inadvertent error.  The Board finds, 
based on overwhelming notations referring to the left 
shoulder, that the painful shoulder in March 1985 was the 
left one and not the right one.  

The veteran contends that she dislocated her right shoulder 
in service and that she does recall hurting her left shoulder 
in service.  The Board finds the veteran's statements to be 
lacking in credibility.  See Madden and Cartright, both 
supra; 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]

With respect to in-service injury, Hickson element (2) is 
also not met.  The claim fail on that basis also.

As for element (3), , no competent medical nexus exists with 
respect to the claimed right shoulder disability.  It is 
clear that in the absence of a current diagnosis of a right 
shoulder disability, as well as any medical evidence of in-
service disease or injury, a medical nexus opinion would be 
an impossibility.  In any event, the May 2005 VA examiner 
opined that the veteran's complaints of transient and 
recurring right shoulder pains were not related to her 
military service, including the left shoulder complaint in 
service.  

To the extent that the veteran herself is attempting to 
provide a nexus between her claimed disability and her 
military service, her statements are not probative of a nexus 
between the claimed disability and military service.  See 
Espiritu, supra; see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability]. 

Implicit in the veteran's presentation is the contention that 
her right shoulder problems began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), here is no objective medical 
evidence of chronic right shoulder problems in service, nor 
has a right shoulder disability been diagnosed in service or 
after service.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999). 
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3) has also not been met.

In summary, in the absence of all three required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a dislocation of the right 
shoulder.  The benefit sought on appeal is accordingly 
denied.








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to separate disability evaluations of 30 percent 
under Diagnostic Code 5257 and 10 percent under Diagnostic 
Code 5003 for the service-connected residuals of a right knee 
injury is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Service connection for a left knee disability, claimed as 
secondary to the service-connected residuals of a right knee 
injury, is denied.

Service connection for residuals of a right shoulder 
dislocation is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


